DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“pressure means” in claim 1 interpreted from paragraph 20 of specification as a fan or static pressure sensor

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a plurality of independent fan coil system connected one each in fluid communication with one each of the plurality of exhaust gas inlet ports” is unclear. The limitation may be amended to recite --a plurality of independent fan coil systems connected in fluid communication with each of the plurality of exhaust gas inlet ports--.
Claims 6-12 are rejected for the incorporation of the above due to their dependency on claim 5.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weimer et al. (US 7,651,034, herein Weimer).
In regards to claim 1, Weimer discloses
A common venting system (Fig.1) for a structure housing multiple suites, the venting system comprising:
a rigid common venting pipe (Fig.A) having a plurality of exhaust gas inlet ports (Fig.A), each exhaust gas inlet port arranged to receive exhaust gases generated by separate individual corresponding water heater units (72, 74, 76);
an exit port coupled to the venting pipe and arranged to exhaust gases from the venting pipe to the atmosphere (Fig.A); and
a pressure means (fans and sensor 18) coupled to the common venting pipe for maintaining a preset static pressure in the common venting pipe to draw the exhaust gases, in operation, through the common venting pipe toward the exit port (col.9 lines 34-39 and 59-65).

    PNG
    media_image1.png
    642
    628
    media_image1.png
    Greyscale

In regards to claim 2, Weimer discloses that the pressure means comprises a fan arranged near a bottom end of the common venting pipe to supply forced air into the common venting pipe to maintain positive static pressure in the common venting pipe to move air, in operation, upward through the common venting pipe toward the exit port (col.9 lines 13-19 and 59-65).
In regards to claim 3, Weimer discloses that the pressure means comprises a first fan arranged near a top end of the common venting pipe to maintain negative static pressure in the common venting pipe to move the exhaust gases, in operation, toward the exit port (col.9 lines 13-19 and 59-65); and further comprising a common shaft in which the common venting pipe is installed, the common shaft having an air inlet to supply air into the common shaft; and an exhaust fan (14) to exhaust air from the common shaft to the atmosphere (Fig.A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weimer in view of DeWerth et al. (US 4,768,444, herein DeWerth).
In regards to claim 4, Weimer discloses that the common venting pipe is mountable inside a hollow vertical shaft configured to extend through a structure to a roof of the structure (Fig.A), but does not disclose that the pipe is formed of a rigid plastic material.
	DeWerth teaches a common vent device (Fig.1) comprising a pipe formed of a plastic material (col.4 lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weimer’s pipe to be formed of a rigid plastic material as taught by DeWerth since plastic is a known material for handling exhaust gases.

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose a plurality of independent fan coil systems as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763